                   Case 19-11292-KG            Doc 337       Filed 07/23/19        Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


    In re                                                              Chapter 11

    INSYS THERAPEUTICS, INC., et al.                                   Case No. 19-11292 (KG)

                    Debtors. 1                                         Jointly Administered


    INSYS THERAPEUTICS, INC., et al.                                   Adv. Pro. No. 19-50261 (KG)

                    Plaintiffs,
    – against –

    STATE OF ARIZONA, ex. rel. Mark Brnovich,
    Attorney General; STATE OF FLORIDA, Office of
    the Attorney General, Department of Legal Affairs;
    COMMONWEALTH OF KENTUCKY, ex rel.
    Andy Beshear, Attorney General; et al.

                    Government Defendants.

                  NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON JULY 24, 2019 AT 9:30 A.M. (ET)3

I.          RESOLVED MATTER:

            1.     Motion of Debtors Pursuant to 11 U.S.C. §§ 365 and 554(a) and Fed. R. Bankr. P.
                   6006 and 6007 for Authorization to (I) Reject Unexpired Leases of Nonresidential
                   Real Property Effective as of the Effective Date and (II) Abandon Property in
                   Connection Therewith [Docket No. 188 – filed June 28, 2019]

                   Objection / Response Deadline:          July 12, 2019 at 4:00 p.m. (ET); extended to
                                                           July 16, 2019 at 4:00 p.m. for Paloma Round
                                                           Rock

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
    Amended items noted in bold.
3
  The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the July 24, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00 noon
(ET) on Tuesday, July 23, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21678183v.1
                   Case 19-11292-KG       Doc 337        Filed 07/23/19     Page 2 of 8



                   Objections / Responses Received:

                   A.     Informal comments received from Paloma Round Rock

                   Related Documents:

                   i.     Certification of Counsel Regarding Order Pursuant to 11 U.S.C. §§ 365
                          and 554(a) and Fed. R. Bankr. P. 6006 and 6007 Authorizing Debtors to
                          (I) Reject Unexpired Leases of Nonresidential Real Property Effective as
                          of the Effective Date and (II) Abandon Property in Connection Therewith
                          [Docket No. 317 – filed July 19, 2019]

                   ii.    Order Pursuant to 11 U.S.C. §§ 365 and 554(a) and Fed. R. Bankr. P. 6006
                          and 6007 Authorizing Debtors to (I) Reject Unexpired Leases of
                          Nonresidential Real Property Effective as of the Effective Date and (II)
                          Abandon Property in Connection Therewith [Docket No. 318 – entered
                          July 19, 2019]

                   Status: On July 19, 2019, the Court entered an order resolving this matter.
                          Accordingly, a hearing on this matter is no longer necessary.

II.      CONTINUED MATTERS:

         2.        Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for
                   (I) Authority to (A) Pay Certain Prepetition Wages and Reimbursable Employee
                   Expenses, (B) Pay and Honor Employee Medical and Other Benefits, and
                   (C) Continue Employee Benefits Programs, and (II) Related Relief [Docket No. 5
                   – filed June 10, 2019]

                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        July 25, 2019 at 4:00 p.m. (ET) for the Official
                                                        Committee of Unsecured Creditors (the
                                                        “Committee”) solely with respect to Severance
                                                        Obligations

                   Objections / Responses Received:

                   A.     Informal comments received from the Committee

                   Related Documents:

                   i.     Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a)
                          (I) Authorizing Debtors to (A) Pay Certain Prepetition Wages and
                          Reimbursable Expenses, (B) Pay and Honor Employee Medical and Other
                          Benefits, and (C) Continue Employee Benefits Programs, and
                          (II) Granting Related Relief [Docket No. 49 – entered June 11, 2019]

                   ii.    Notice of (A) Entry of Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363

                                                    2
RLF1 21678183v.1
                   Case 19-11292-KG       Doc 337        Filed 07/23/19   Page 3 of 8



                          and 507(a) (I) Authorizing Debtors to (A) Pay Certain Prepetition Wages
                          and Reimbursable Expenses, (B) Pay and Honor Employee Medical and
                          Other Benefits, and (C) Continue Employee Benefits Programs, and
                          (II) Granting Related Relief and (B) Final Hearing Thereon [Docket No.
                          63 – filed June 12, 2019]

                   iii.   Amended Final Order Pursuant to 11 U.S.C. §§ 105(a), 363, and 507(a)
                          (I) Authorizing Debtors to (A) Pay Certain Prepetition Wages and
                          Reimbursable Expenses, (B) Pay and Honor Employee Medical and Other
                          Benefits, and (C) Continue Employee Benefits Programs, and
                          (II) Granting Related Relief [Docket No. 231 – entered July 3, 2019]

                   Status: The relief requested in the Motion solely with respect to the Debtors’
                           request for authority to continue and honor the Severance Program for
                           non-insiders and to satisfy the related Severance Obligations has been
                           continued to August 1, 2019 at 10:00 a.m. (ET). On July 3, 2019, the
                           Court entered an order regarding the relief requested in the Motion other
                           than with respect to the Severance Obligations.

         3.        Motion of Debtors Pursuant to 11 U.S.C. §§105(a) and 366 Requesting Entry of
                   an Order (I) Approving Debtors’ Proposed Form of Adequate Assurance of
                   Payment to Utility Providers, (II) Establishing Procedures for Determining
                   Adequate Assurance of Payment for Future Utility Services, and (III) Prohibiting
                   Utility Providers from Altering, Refusing, or Discontinuing Utility Service
                   [Docket No. 7 – filed June 10, 2019]

                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        July 3, 2019 at 4:00 p.m. (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Objection of Salt River Project to the Motion of Debtors Pursuant to 11
                          U.S.C. §§105(a) and 366 Requesting Entry of an Order (I) Approving
                          Debtors’ Proposed Form of Adequate Assurance of Payment to Utility
                          Providers, (II) Establishing Procedures for Determining Adequate
                          Assurance of Payment for Future Utility Services, and (III) Prohibiting
                          Utility Providers from Altering, Refusing, or Discontinuing Utility Service
                          [Docket No. 179 – filed June 28, 2019]

                   Related Documents:

                   i.     Interim Order Pursuant to 11 U.S.C. §§ 105(a) and 366 (I) Approving
                          Debtors’ Proposed Form of Adequate Assurance of Payment to Utility
                          Providers, (II) Establishing Procedures for Determining Adequate
                          Assurance of Payment for Future Services, and (III) Prohibiting Utility
                          Providers from Altering, Refusing, or Discontinuing Utility Service
                          [Docket No. 51 – entered June 11, 2019]

                                                    3
RLF1 21678183v.1
                   Case 19-11292-KG       Doc 337        Filed 07/23/19   Page 4 of 8



                   ii.    Notice of (A) Entry of Interim Order Pursuant to 11 U.S.C. §§ 105(a) and
                          366 (I) Approving Debtors’ Proposed Form of Adequate Assurance of
                          Payment to Utility Providers, (II) Establishing Procedures for Determining
                          Adequate Assurance of Payment for Future Services, and (III) Prohibiting
                          Utility Providers from Altering, Refusing, or Discontinuing Utility Service
                          and (B) Final Hearing Thereon [Docket No. 64 – filed June 12, 2019]

                   iii.   Final Order Pursuant to 11 U.S.C. §§ 105(a) and 366 (I) Approving
                          Debtors’ Proposed Form of Adequate Assurance of Payment to Utility
                          Providers, (II) Establishing Procedures for Determining Adequate
                          Assurance of Payment for Future Services and Resolving the Objection of
                          Salt River Project, and (III) Prohibiting Utility Providers from Altering,
                          Refusing, or Discontinuing Utility Service [Docket No. 237 – entered July
                          3, 2019]

                   Status: The hearing on this matter solely with respect to the objection of Salt
                          River Project has been continued to August 15, 2019 at 10:00 a.m. (ET).
                          On July 3, 2019, the Court entered an order regarding this matter other
                          than with respect to the Salt River Project.

         4.        Motion of Debtors Pursuant to 11 U.S.C. § 105 and Fed. R. Bankr. P. 9019
                   Authorizing and Approving Stipulation and Agreement Between the Debtors and
                   the United States [Docket No. 28 – filed June 10, 2019]

                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        July 26, 2019 at 5:00 p.m. (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Informal comments received from the Committee

                   B.     State of Florida’s Limited Objection to Debtors’ Motion to Approve
                          Compromise with the United States [Docket No. 200 – filed July 1, 2019]

                   Related Documents:

                   i.     Notice of Motion and Hearing [Docket No. 59 – filed June 11, 2019]

                   Status: The hearing on this matter has been continued to August 1, 2019 at 10:00
                          a.m. (ET).

         5.        Debtors’ Application for Entry of an Order (I) Authorizing the Debtors to Employ
                   and Retain Wilson, Sonsini, Goodrich & Rosati, P.C. as Special Litigation
                   Counsel Nunc Pro Tunc to the Petition Date and (II) Modifying the Automatic
                   Stay to Allow Wilson, Sonsini, Goodrich & Rosati, P.C. to Draw Down its Pre-
                   Petition Retainer [Docket No. 131 – filed June 24, 2019]


                                                    4
RLF1 21678183v.1
                   Case 19-11292-KG        Doc 337       Filed 07/23/19   Page 5 of 8



                   Objection / Response Deadline:       July 8, 2019 at 4:00 p.m. (ET); extended to a
                                                        date to be determined for the Committee

                   Objections / Responses Received: None.

                   Related Documents: None.

                   Status: The hearing on this matter has been continued to August 15, 2019 at
                          10:00 a.m. (ET).

III.     MATTER FILED UNDER CERTIFICATION:

         6.        Motion of Debtors for Entry of an Order (I) Establishing Procedures for Interim
                   Compensation and Reimbursement of Expenses of Professionals and (II) Granting
                   Related Relief [Docket No. 135 – filed June 24, 2019]

                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        July 9, 2019 at 4:00 p.m. (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Informal comments received from the Committee

                   Related Documents:

                   i.     Notice of Filing (A) Revised Proposed Order (I) Establishing Procedures
                          for Interim Compensation and Reimbursement of Expenses of
                          Professionals and (II) Granting Related Relief and (B) Blackline [Docket
                          No. 293 – filed July 15, 2019]

                   ii.    Certification of Counsel Regarding Order (I) Establishing Procedures for
                          Interim Compensation and Reimbursement of Expenses of Professionals
                          and (II) Granting Related Relief [Docket No. 322 - filed July 22, 2019]

                   iii.   Order (I) Establishing Procedures for Interim Compensation and
                          Reimbursement of Expenses of Professionals and (II) Granting
                          Related Relief [Docket No. 329 – entered July 23, 2019]

                   Status: On July 23, 2019, the Court entered an order resolving this matter.
                          Accordingly, a hearing on this matter is no longer necessary.

IV.      UNCONTESTED MATTER GOING FORWARD:

         7.        Motion of the Official Committee of Unsecured Creditors of Insys Therapeutics,
                   Inc., et al., for Entry of an Order Clarifying the Requirement to Provide Access to
                   Confidential or Privileged Information and Approving a Protocol Regarding
                   Creditor Requests for Information [Docket No. 264 – filed July 10, 2019]


                                                    5
RLF1 21678183v.1
                   Case 19-11292-KG        Doc 337       Filed 07/23/19   Page 6 of 8



                   Objection / Response Deadline:       July 17, 2019 at 4:00 p.m. (ET); extended for
                                                        the Debtors to July 22, 2019 at 12:00 noon
                                                        (ET)

                   Objections / Responses Received:

                   A.     Informal comments received from the Debtors

                   Related Documents: None.

                   Status: The hearing on this matter will go forward.

V.       CONTESTED MATTER GOING FORWARD:

         8.        Motion Seeking Appointment of Official Committee of Public Entities Pursuant
                   to 11 U.S.C. §§ 1102(a)(2) & 105(a) [Docket No. 134 – filed June 24, 2019]

                   Objection / Response Deadline:       July 5, 2019 at 12:00 noon (ET); extended by
                                                        notice to July 10, 2019 at 4:00 p.m. (ET);
                                                        extended for the Debtors and the Committee to
                                                        July 12, 2019 at 11:00 a.m. (ET)

                   Deadline to Respond to Revised Agreed Proposed Order:       July 19, 2019 at 5:00
                                                   p.m. (ET)

                   Objections / Responses Received:

                   A.     United States Trustee’s Objection to Motion Seeking Appointment of
                          Official Committee of Public Entities Pursuant to 11 U.S.C. §§ 1102(a)(2)
                          & 105(a) [Docket No. 265 – filed July 10, 2019]

                   B.     MDL Plaintiffs’ Statement in Connection with Invitation to Join
                          Committee Under the Proposed Order Regarding Motion Seeking
                          Appointment of Official Committee of Public Entities Pursuant to
                          11 U.S.C. §§ 1102(a)(2) & 105(a) [Docket No. 319 – filed July 19, 2019]

                   C.     United States Trustee’s Objection to Notice of Filing of Revised Agreed
                          Proposed Order [Docket No. 320 – filed July 19, 2019]

                   D.     State of Maryland’s Objection to Entry of Proposed Order Resolving
                          Motion Seeking Appointment of Official Committee of Public Entities
                          Pursuant to 11 U.S.C. §§ 1102(a)(2) & 105(a) [Docket No. 321 – filed
                          July 19, 2019]

                   E.     Reply of the Official Committee of Unsecured Creditors to Various
                          Objections Filed to the Proposed Form of Order with Regard to the
                          Motion Seeking Appointment of Official Committee of Public Entities
                          Pursuant to 11 U.S.C. §§ 1102(a)(2) & 105(a) [Docket No. 332 – filed


                                                    6
RLF1 21678183v.1
                   Case 19-11292-KG        Doc 337      Filed 07/23/19    Page 7 of 8



                          July 23, 2019]

                   F.     Debtors’ Objection to Motion Seeking Appointment of Official
                          Committee of Public Entities Pursuant to 11 U.S.C. §§ 1102(a)(2) and
                          105(a) [Docket No. 333 - filed July 23, 2019]

                   G.     Non-MDL Municipal Plaintiffs’ Limited Joinder in Reply of the
                          Official Committee of Unsecured Creditors to Various Objections
                          Filed to the Proposed Form of Order with Regard to the Motion
                          Seeking Appointment of Official Committee of Public Entities
                          Pursuant to 11 U.S.C. §§ 1102(a)(2) & 105(a) [Docket No. 336 – filed
                          July 23, 2019]

                   Related Documents:

                   i.     Order Granting Motion to Shorten Notice and Expedited Consideration
                          Regarding Municipality Litigation Claimants’ Motion [Docket No. 184 –
                          entered June 28, 2019]

                   ii.    Notice of Adjourned Hearing [Docket No. 192 – filed July 1, 2019]

                   iii.   Notice of Filing of Revised Agreed Proposed Order [Docket No. 291 –
                          filed July 14, 2019]

                   iv.    Reply in Further Support of Motion Seeking Appointment of Official
                          Committee of Public Entities Pursuant to 11 U.S.C. §§ 1102(a)(2) &
                          105(a) [Docket No. 334 – filed July 23, 2019]

                   Status: As a result of the objection filed by the MDL Plaintiffs to the revised
                           agreed proposed form of order, the Debtors and the Committee filed
                           objections to the relief requested in the Motion on July 23, 2019. The
                           hearing on this matter will go forward.

VI.      STATUS CONFERENCE:

         9.        Agreed Order Regarding Estimation Motion, PI Motion and Approving Case
                   Procedures [Adv. Docket No. 45 – entered July 2, 2019]

                   Status: A status conference will go forward with respect to the case protocol.

VII.     ADVERSARY PROCEEDING:

         10.       Pre-Trial Conference

                   Status: The pre-trial conference has been continued to a date to be determined
                          with permission of the Court.




                                                    7
RLF1 21678183v.1
                   Case 19-11292-KG   Doc 337    Filed 07/23/19   Page 8 of 8



Dated: July 23, 2019
       Wilmington, Delaware

                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         Mark D. Collins (No. 2981)
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Amanda R. Steele (No. 5530)
                                         Zachary I. Shapiro (No. 5103)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors
                                         and Debtors in Possession




                                             8
RLF1 21678183v.1
